DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The after-final amendments received on 06/17/2021 have been entered, considered, and an action on the merits follows.
Previous claim objections are hereby withdrawn due to the amended claims.
Applicant’s amendments, along with the examiner’s amendments listed below, have obviated the previous rejections of record. The allowance of claims 11, 13, 14, 16-18, and 24-27 is addressed in the Office Action below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Dunham (Reg. No. 60,364) on 06/22/2021. See attached Interview Summary for details.
The application has been amended as follows: 
Claim 14:
“The modular device of claim [[12]] 11 wherein:
The plurality of threaded holes are sized to engage with threaded fasteners which attach the second metallic heating component to the housing.”
Allowable Subject Matter
Claims 11, 13, 14, and 16 are allowed.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 11 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“a plurality of threaded holes placed within the second metallic heating component and oriented substantially perpendicular to the second central axis.”
The following closest prior art fall short for the following reasons:
Nam (US 20020190047 A1) and Okumoto et al. (hereinafter Okumoto; US 6173718 B1) fail to disclose threaded holes.
Wetzler (US 2820495 A) teaches plurality of indents and ball plungers (figures 8 and 9, element 30, column 3, lines 18-23), but fails to disclose threaded holes. Hiroyuki et al. (hereinafter Hiroyuki; JP 2001001376 A) teaches that indents and ball plungers are equivalents (figure 1 and translation: page 1, lines 31-34), but fails to teach heating components.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art, Nam in view of Wetzler and further in view of Hiroyuki to obtain the claimed invention would require hindsight.



Claims 17, 18, and 24-27 are allowed.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 17 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“where the U-shaped cross-section is sized to allow the rectangular element of the proximal block to slide along the first central axis and inside the U-shaped cross-section”
and
“where the U-shaped cross-section is sized to allow the rectangular element of the distal block to slide along the second central axis and inside the U-shaped cross-section”
The following closest prior art fall short for the following reasons:
Nam discloses proximal and distal blocks having rectangular elements (figure 3, elements 10 and 20), a first and second heating components having U-shaped cross-section (30). Nam does not disclose the rectangular elements being inside the U-shaped cross-section of the heating components (30), instead, Nam teaches the heating components (30) sitting on top of the rectangular elements (10, 20).
Okumoto teaches proximal and distal blocks having rectangular elements (figure 9, i.e. upper and lower press blocks (4) having rectangular shapes), a first and second heating components having U-shaped cross-section (8). Okumoto teaches the heating components being inserted into the rectangular elements, and not the rectangular elements being inserted into the U-shaped cross-section of the heating components.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight as not motivation is found to modify the prior art to meet the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725